THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com April 22, 2013 Mr. Mark P. Shuman Branch Chief - Legal Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Pub Crawl Holdings, Inc. Form 8-Kfiled pursuant to Item 1.01, 2.01, 3.02 and 9.01 Forms 8-K and 8-K/A filed pursuant to Items 3.02, 5.01 and 5.02 Filed November 30, 2012 File No. 000-54635 Dear Mr. Shuman: In response to your letter of comments dated December 13, 2012, please be advised as follows: 1.The requested information has been provided. 2. The requested information has been provided. 3.The Share Exchange Agreement was filed on Form 8-K as Exhibit 2.1 on January 30, 2013. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Pub Crawl Holdings, Inc.
